                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AES:MEB/HDM/MAM/KN                                   271 Cadman Plaza East
F. #2016R00695                                       Brooklyn, New York 11201


                                                     November 20, 2019

By ECF

The Honorable William F. Kuntz, II
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Jean Boustani et al.
                       Criminal Docket No. 18-681 (WFK)

Dear Judge Kuntz:

               The government respectfully requests that the Court make the following limited
changes to the jury instructions to identify anonymized entities involved in the overt acts, correct
one missing word in the money laundering instruction, and clarify the securities fraud conspiracy
instruction. The government has consulted with the defendant who agrees to the changes.

                During trial, both the government and the defendant have presented evidence
regarding Credit Suisse, VTB, Bank of New York Mellon, and Abu Dhabi Commercial Bank, all
entities that were anonymized in the superseding indictment, including in the overt acts for
conspiracy to commit securities fraud. To assist the jury, the government requests that the Court
replace the anonymized identifiers with the names of these institutions in the overt acts portion of
the jury instructions as follows:

       •   UAE Bank 2 replaced with Abu Dhabi Commercial Bank: Overt Acts (A), (D), (E), (H);
       •   Investment Bank 2 replaced with VTB Bank: Overt Act (F);
       •   Investment Bank 1 replaced with Credit Suisse: Overt Act (F), (G);
       •   New York City Bank 1 replaced with Bank of New York Mellon: Overt Act (F), (G).

                The government also requests that the Court insert the word “funds” into the
definition of concealment money laundering on page 99 of the jury instructions, per the statutory
language, as follows: “Second, to transport, to transmit or to transfer monetary instruments OR
FUNDS from a place in the United States….”
               Finally, the government also requests the removal of the following language from
  page 91: “Knowledge may be found from circumstances that would convince an average, ordinary
  person.”

                                                    Respectfully submitted,

        DEBORAH L. CONNOR                           RICHARD P. DONOGHUE
        Chief, Money Laundering &                   United States Attorney
        Asset Recovery Section                      Eastern District of New York
        Criminal Division
        U.S. Department of Justice


  By:               /s/                             By:                /s/
        Margaret A. Moeser                                Mark E. Bini
        Trial Attorney                                    Hiral Mehta
        (202) 598-2345                                    Assistant U.S. Attorneys
                                                          (718) 254-8761/6418

        ROBERT A. ZINK
        Chief, Fraud Section
        Criminal Division
        U.S. Department of Justice


By:                /s/
        Katherine Nielsen
        Trial Attorney
        (202) 616-5672

  Enclosures
  cc:    (by ECF)
         All Counsel of Record




                                               2
